Citation Nr: 0015528	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for low back 
disability for the period from May 3, 1947, to May 9, 1959.

2.  Entitlement to a rating in excess of 40 percent for low 
back disability for the period from May 10, 1959, to October 
6, 1996.

3.  Entitlement to a rating in excess of 60 percent for low 
back disability for the period from October 7, 1996.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Michael Lyons, Attorney


WITNESSES AT HEARINGS ON APPEAL

T.G. and O.G.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  As the veteran is considered 
incompetent for VA purposes, the appellant, his wife, is 
prosecuting the instant appeal.  The veteran's sons testified 
before the undersigned member of the Board at a hearing held 
at the RO in October 1999.  Additional evidence was submitted 
at that hearing for which a waiver of initial RO 
consideration was provided by the appellant's representative.  
38 C.F.R. § 20.1304(c) (1999).

The Board initially notes that a February 1998 rating 
decision denied reopening of claims for service connection 
for heart, stomach and lung disability, and denied claims for 
entitlement to service connection for shell fragment wounds 
of the head and right leg.  In December 1998, the appellant 
submitted a statement in which she essentially requested that 
the RO reconsider service connection for those disabilities.  
In July 1999, the RO responded by indicating that new and 
material evidence was required in order to reopen the claims 
for service connection for heart, stomach and lung 
disability, and for shell fragment wounds of the head and 
right leg.  At the October 1999 hearing before the 
undersigned, the appellant's representative indicated that he 
was considering filing a Notice of Disagreement with respect 
to some or all of the referenced issues.  If the appellant 
desires to submit a Notice of Disagreement with respect to 
the issues discussed above, she or her representative should 
so notify the RO, which should respond appropriately to any 
communication received. 

The issue of entitlement to a rating in excess of 10 percent 
for PTSD is addressed in the remand at the end of this 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  For the period from May 3, 1947, to May 9, 1959, the 
veteran's service-connected low back disability was 
productive of no significant symptoms or functional 
impairment.
 
3.  For the period from May 10, 1959, to October 6, 1996, the 
veteran's service-connected low back disability most nearly 
approximated severe intervertebral disc syndrome.

4.  For the period commencing October 7, 1996, the veteran's 
service-connected low back disability is shown to be 
productive of pronounced intervertebral disc syndrome with 
little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for low back 
disability for the period from May 3, 1947, to May 9, 1959, 
have not been met.  Schedule for Rating Disabilities, 
Diagnostic Codes 5292, 5293, 5294, 5295 (1959).

2.  The criteria for a rating in excess of 40 percent for low 
back disability for the period from May 10, 1959, to October 
6, 1996, have not been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1996).

3.  The criteria for a rating in excess of 60 percent for low 
back disability for the period commencing October 7, 1996, 
have not been met.  38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293; 4.124a, Diagnostic 
Code 8520 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).  
In this regard the Board notes that the veteran's sons have 
suggested that several of his service medical records were 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  The record reflects, however, that service 
medical records for the veteran are on file and appear to be 
complete.  Moreover, the NPRC, in January 1998, indicated 
that no further service medical records, other than Morning 
and Sick Reports, were available; the referenced Morning and 
Sick Reports are on file.  Accordingly, the Board concludes 
that further delay of the appellate process for the purpose 
of attempting to obtain any additional service medical 
records is not warranted.
 
The Board also notes that the veteran is currently in receipt 
of monetary benefits from the Social Security Administration 
(SSA).  While the record reflects that the veteran, in the 
past, had received SSA benefits based on disability, review 
of the record discloses that the veteran is currently over 77 
years of age, that he has not alleged that his current SSA 
benefits are based on disability, and that neither the 
appellant nor her representative has suggested that any 
records in the possession of SSA are germane to the instant 
appeal.  In addition, neither the appellant nor her 
representative has requested that VA obtain any records from 
SSA.

The Board lastly notes that the veteran has identified 
several physicians who have treated his low back disability 
throughout the years; records from many of the identified 
physicians, including from John W. Turner, M.D., are not on 
file.  The Board points out, however, that many of the 
veteran's former physicians are deceased, and that neither 
the veteran, appellant or representative has identified any 
missing records which could be obtained.  Moreover, the 
veteran's sons, at the October 1999 hearing before the 
undersigned, essentially indicated that they had already 
attempted to obtain all available private treatment records, 
and the veteran's representative indicated that additional 
records from Dr. Turner could not be obtained.  

The Board will therefore proceed with the adjudication of the 
instant claim.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Briefly, as was noted in the Introduction, the veteran's 
service ended in December 1945.  Service connection for low 
back disability was thereafter denied in September 1947 and 
December 1963 rating decisions.  In November 1997, based on 
the purported receipt of additional service medical records, 
the RO reopened the veteran's claim and granted service 
connection for low back disability.  The RO assigned the 
veteran a noncompensable evaluation for the period from May 
3, 1947, to May 9, 1959; a 40 percent evaluation for the 
period from May 10, 1959, to October 6, 1996; and a 60 
percent evaluation for the period from October 7, 1996.  The 
veteran has disagreed with the assignment of the above 
evaluations. 

Service medical records show that the veteran was treated on 
several occasions for complaints of low back pain, although 
he denied any pain of a sciatic nature.  Physical examination 
was negative, although the veteran's diagnoses included back 
strain, acute arthritis, and functional back complaints.  The 
report of the veteran's examination for discharge is negative 
for any complaints, abnormal finding or diagnosis associated 
with his low back.

On file is the report of an August 1947 VA examination, which 
recorded the veteran's assertion that he had experienced 
episodic back problems since service.  Physical examination 
showed normal station and gait.  The veteran's range of 
lumbar motion was normal, without muscle spasm or point 
tenderness.  Examination of the lower extremities was normal.  
X-ray studies of the lumbar spine showed some hypertrophy of 
the lamina and the mammillary process on the right side of 
the third and fourth lumbar of developmental origin.  No bone 
or joint pathology was demonstrated.  The examiner concluded 
that the veteran exhibited no evidence of joint or orthopedic 
disease.

VA treatment records for July 1951 to October 1999 are 
negative for any reference to low back complaints or 
disability until May 1959.  The records disclose that the 
veteran presented on May 10, 1959, with an admission 
diagnosis of acute disc syndrome.  However, the veteran left 
without permission before an examination was accomplished.  
The treatment notes show that the veteran was next admitted 
in July 1963 for complaints of back problems, although 
physical examination was essentially normal.  Thereafter, the 
treatment notes show occasional complaints of back and leg 
pain, and indicate that the veteran was diagnosed recently 
with lumbar spine syndrome and with arthritis.  The records 
show that the veteran was considered ambulatory, although he 
walked with difficulty.  Treatment reports for 1998 and 
thereafter document that the veteran's deep tendon reflexes 
were 1+, bilaterally, and that his motor strength was 2/5 on 
the right and 4/5 on the left.

On file is a medical certificate dated in April 1960 and 
signed by a private physician.  The author reported that the 
veteran had undergone an operation on his spine in May 1959, 
and that his current complaints included pain and stiffness 
of his back, as well as numbness of the right leg.  Physical 
examination disclosed the presence of some loss of sensation 
of the right posterior leg, as well as limited forward and 
backward motion of the spine.  The veteran was diagnosed with 
postoperative herniated disc and arthritis of the spine.

On file is a July 1960 statement by the veteran in which he 
alleges that he last worked in February of that year, that he 
ceased employment secondary to an operation on his back on 
May 6, 1959, and that he was totally disabled because of back 
disability and the amputation of some toes.

On file is the report of a September 1960 VA examination of 
the veteran, at which time he reported that he was self 
employed on a minimal basis as a farmer, although he 
indicated that he lost significant time from work secondary 
to back problems.  His complaints included constant back pain 
as well as an aching in his right leg.  Physical examination 
disclosed that the veteran's posture was good and his gait 
normal.  He exhibited normal spinal curvature.  No pain to 
percussion of the spine was evident, and no atrophy or 
spasticity of the back muscles was identified.  Range of 
motion testing disclosed marked guarding of all motion, and 
moderate loss of lumbar motion in all planes was noted.  
Goldthwaite's test was negative.  No pain on pressure along 
the course of the sciatic nerves was identified.  Deep tendon 
reflexes were present, bilaterally.  Examination of the lower 
extremities disclosed the absence of any atrophy or 
spasticity.  X-ray studies of the lumbar spine showed the 
presence of a partial collapse of the fourth lumbar and 
complete collapse of the fifth lumbar intervertebral space.  
A bone peg was identified around the spinous processes of the 
fifth lumbar and first sacral segment.  A large metallic wire 
surrounded the fourth and fifth lumbar, and the first sacral, 
segments.  The presence of large arthritic spurs on L5 was 
identified.  The veteran was diagnosed with postoperative 
residuals of a herniated disc, and with arthritic changes of 
L5.

In a February 1962 statement, the veteran maintained that he 
stopped working primarily due to back and stomach 
disabilities.  He stated that he experienced constant back 
pain, as well as pain and numbness affecting his right leg.  
He also reported that he was unable to bend, stoop, lift or 
drive.

Private medical records from Eastern State Hospital for 
October 1962 to November 1962, while primarily concerned with 
the veteran's psychiatric problems, document that the veteran 
complained of backaches and note that he was unemployed.

An October 1963 VA field survey report records that the 
veteran was unemployed at that time.

An October 1963 statement by B.H., a service comrade of the 
veteran, indicates that the veteran was hospitalized in 
service for the treatment of back complaints.

In November 1963 and November 1996 statements, H.C., a 
service comrade of the veteran, indicated that the veteran 
was hospitalized in service for the treatment of back 
complaints.

In a March 1965 statement, Lloyd M. Hall, M.D., indicated 
that, per the appellant's report, the veteran had been 
unemployed since 1958.  The appellant confined her 
description of the veteran's current symptoms to those of a 
psychiatric nature, and did not report any physical symptoms.  
With respect to findings on physical examination, Dr. Hall 
reported the following:  "Has had disc operation, lower 
spine stiff, rt leg numb, etc".  The appellant also reported 
that the veteran was unable to dress or use the lavatory 
without assistance.  In addition to schizophrenia, Dr. Hall 
diagnosed the veteran with ankylosis of the lower spine.

The veteran was afforded a VA examination in November 1966, 
at which time he exhibited good posture and a normal gait; he 
walked normally.  Examination of his lower extremities was 
normal.  The examiner reported that the veteran refused to 
cooperate with any further evaluation of his back, but 
reported that the veteran denied any current significant 
problems associated with his low back.  The veteran's son 
reported that the veteran occasionally roamed the house and 
walked outside.  The veteran was diagnosed as status 
postoperative lumbar disc surgery.

On file is the July 1969 report of a VA field survey, which 
documents the appellant's assertions that the veteran 
experienced right leg numbness as well as trouble with 
walking.

On file are private medical records from several facilities, 
including Central Baptist Hospital, Big Sandy Health Care, 
and the Highlands Regional Medical Center for November 1988 
to January 1999.  The records disclose that the veteran was 
administered an intravenous pyelogram in November 1988, which 
showed prominent disc narrowing and hypertrophic spurring at 
most of the lumbar disc spaces.  Evidence of fusion at L4, L5 
and S1 was identified.  The records indicate that the veteran 
was admitted in May 1995 for complaints of severe back pain 
radiating to his right leg.  Physical examination showed the 
presence of low back tenderness on the right.  Deep tendon 
reflexes were symmetrically decreased.  Sensation was non-
dermatomally decreased on the right to pinprick.  Computed 
tomography of the lumbar spine purportedly showed spinal 
stenosis.  Subsequent records document occasional treatment 
for complaints of low back and bilateral leg pain, which 
worsened with prolonged sitting or standing.  Treatment 
records for 1998 show that the veteran exhibited low back 
pain and tenderness and poor range of lumbar spine motion on 
physical examination; he denied any incontinence.  Deep 
tendon reflexes ranged from absent to 2+ on the right, and 
from 1+ to 2+ on the left, and muscle strength was 5/5, with 
normal tone, bulk and power of the lower extremities.  
Sensory examination was normal except for decreased sensation 
in the right lower extremity in the L5 dermatomal 
distribution.  The veteran was diagnosed with radiculopathy 
and with severe degenerative joint disease.  A bone scan in 
January 1999 disclosed the presence of arthritic changes with 
possible compression deformities at L3-L4.

In an October 1996 statement, the veteran alleged that he was 
treated for back disability several times in service.

On file is an October 1996 statement by Dr. Turner.  Dr. 
Turner stated that he had treated the veteran from 1947 until 
1989.  He indicated that he had referred the veteran to a 
neurosurgeon in 1959 for back surgery, and that he thereafter 
treated the veteran approximately once each month for severe 
back pain and discomfort.

The veteran was afforded a VA examination in December 1996, 
at which time he presented in a wheelchair; his son reported 
that the veteran had been in a wheelchair for three years, 
secondary to low back pain and stiffness.  The veteran was 
able to stand and walk with assistance, but was unable to 
stand for the physical examination; the examiner concluded 
that the veteran was therefore essentially wheelchair-bound.  
The examiner stated that the veteran appeared to exhibit 
decreased sensation in the right lower extremity, although 
deep tendon reflexes were normal.  The veteran had 
significant muscle atrophy affecting his lower extremities.  
The examiner concluded that the veteran, in essence, had no 
remaining range of lumbar spine motion.  X-ray studies showed 
apparent bony fusion between the L4 and L5 vertebral bodies, 
and degenerative L2-L3 and L3-L4 disc changes.  The veteran 
was diagnosed with severe traumatic arthritis and 
degenerative disease of the lumbar spine, with progression 
that now rendered him wheelchair-bound.

On file is the transcript of a December 1998 hearing before a 
hearing officer at the RO.  The hearing was attended only by 
the veteran's sons, who testified that the veteran had 
experienced severe back pain and had been totally disabled 
since service.  They testified that his low back disability 
had become worse over the years.

In a February 1999 statement, Don V. Bryson, M.D., reported 
that the veteran had osteoarthritis and neuritis.  In a 
statement also dated in February 1999, Ray T. DeGuzman, M.D., 
stated that the veteran had extreme traumatic arthritis of 
the back.

On file are private medical records from the Arthritis and 
Osteoporosis Center for October 1999, which show that the 
veteran was diagnosed with degenerative arthritis of the 
lumbar spine with spinal stenosis and radiculopathy of the 
right lower extremity.  The records show that the veteran was 
considered totally disabled secondary to his low back 
disability.

On file is the transcript of the October 1999 hearing held 
before the undersigned.  At this hearing the veteran's sons 
testified, in essence, that the veteran had been treated for 
back disability, including severe low back pain, continually 
since service, and that he had experienced low back pain and 
had been totally disabled since service.  They testified that 
the veteran had been unable to bend, stoop, crouch or kneel.

On file is a Personal Earnings and Benefit Estimate Statement 
for the veteran from the SSA, received in October 1999.  The 
statement shows that the veteran last earned income in 1962.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).

For the period from May 3, 1947, to May 9, 1959, the RO rated 
the veteran's low back disability as noncompensably disabling 
under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  Under the 1945 Rating Schedule, from 1945 until 
March 10, 1976, a noncompensable rating is appropriate for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent rating is appropriate for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
60 percent evaluation is appropriate for pronounced 
intervertebral disc syndrome; with persistent sciatic 
neuritis with characteristic pain and demonstrable muscle 
spasm, absent tendo achillis reflex, or other nerve pathology 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1975).  Effective March 10, 1976, the diagnostic criteria 
required for a 60 percent evaluation for intervertebral disc 
syndrome were changed.  See 41 Fed. Reg. 11291-11296 (1976).  
The new criteria provide that a 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

Alternatively, a 10 percent rating is appropriate for slight 
limitation of lumbar spine motion, a 20 percent rating is 
warranted for moderate limitation of motion, and a 40 percent 
rating is appropriate for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  A 
noncompensable rating is warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent rating is 
appropriate for lumbosacral strain with characteristic pain 
on motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent rating is appropriate for severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 
5295 (1999).

Ankylosis of the lumbar spine warrants a 40 percent rating if 
favorable.  A 50 percent rating is warranted for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (1999).

In this case, the Board finds that the impairment occasioned 
by the veteran's low back disability for the period from May 
3, 1947, to May 9, 1959, more nearly approximates the 
criteria for a noncompensable rating.  The evidence for this 
period shows that, despite complaints of low back pain and 
diagnoses of back strain and acute arthritis in service, as 
well as statements by service comrades to the effect that the 
veteran was hospitalized for back complaints, physical 
examination of the veteran in service was consistently 
negative for any abnormalities, and the report of his 
examination for discharge was negative for any pertinent 
complaints or abnormal findings.  Although the veteran 
complained of back pain following service, he notably 
described his pain as episodic in nature only.  Moreover, VA 
examination in August 1947 was completely negative for any 
evidence of gait abnormalities, point tenderness, muscle 
spasm or restriction in range of lumbar motion, or for any 
evidence of weakness, incoordination or excess fatigability 
of the lower extremities.  Although X-ray studies at that 
time were abnormal, the examiner described the abnormalities 
as developmental in origin only, and specifically concluded 
that no evidence of joint or orthopedic disability was 
present on examination.  

While Dr. Turner, in his October 1996 statement, indicated 
that he had treated the veteran since 1947, he notably 
provided no pertinent information with respect to the 
veteran's low back disability for the period prior to May 
1959.  Moreover, while several statements from the veteran's 
children attest to witnessing symptoms including severe and 
totally disabling low back pain, their statements are based 
on recollections of events occurring many years earlier, the 
veteran in fact was employed until at least 1960, and the 
contemporaneous medical evidence demonstrates that the 
disability did not more nearly approximate the criteria for a 
compensable rating.  In addition, while the veteran, in a 
July 1960 statement, contended that his low back operation 
occurred on May 6, 1959, he has adduced no evidence in 
support of this contention.  Indeed, VA treatment records for 
May 10, 1959, clearly show that the veteran had not undergone 
any operation on his low back at that point.  In light of the 
above, the Board concludes that the contemporary medical 
evidence showing that the veteran's low back disability was 
essentially asymptomatic from his discharge from service 
until May 9, 1959, is of greater probative value than the 
statements of the veteran's service comrades and children.

Accordingly, the Board concludes that a compensable 
evaluation for low back disability for the period from May 3, 
1947, to May 9, 1959, is not warranted.

With respect to the period from May 10, 1959, to October 6, 
1996, the Board finds that the impairment occasioned by the 
veteran's low back disability more nearly approximates the 
criteria for a 40 percent rating than those for a higher 
rating.  The evidence for this period shows that the veteran 
presented with acute disc syndrome on May 10, 1959, and that 
he shortly thereafter underwent an operation on his low back.  
His complaints thereafter included low back pain and right 
leg pain and numbness.  While physical examination disclosed 
the presence of some loss of sensation of the right lower 
extremity as well as diminished deep tendon reflexes, and 
while X-ray and other diagnostic studies revealed the 
presence of degenerative changes associated with the lumbar 
spine and fusion of L4, L5 and S1, no diagnosis of 
neurological impairment was rendered, the veteran's deep 
tendon reflexes clearly remained active, and no evidence of 
muscle spasm or other significant neurological impairment was 
identified.  Indeed, the first clinical evidence of 
significant neurological impairment associated with the 
veteran's low back disability occurred in 1998, when he was 
noted to occasionally exhibit absent deep tendon reflexes on 
the right, and the presence of radiculopathy was identified.  
Moreover, while the veteran complained of low back pain and 
exhibited limited forward and backward motion, no atrophy of 
the lower extremities was identified, no abnormalities of 
gait were evident, and there is otherwise no medical evidence 
demonstrating the presence of any functional loss due to 
pain, weakness, fatigability or incoordination which would 
warrant a higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45 
(1996).  Accordingly, the Board concludes that the veteran's 
low back disability does not more nearly approximate 
pronounced intervertebral disc syndrome, under either the old 
or the new criteria, for the period from May 10, 1959, to 
October 6, 1996.

With respect to Dr. Hall's March 1965 statement in which he 
diagnosed the veteran with ankylosis of the lumbar spine, the 
Board notes that it is unclear whether this diagnosis was 
based on actual physical examination of the veteran.  In any 
event, even assuming the presence of lumbar ankylosis in 
1965, the medical evidence nevertheless shows that the 
veteran was consistently able to ambulate, and that he 
exhibited normal gait and ambulation at his November 1966 VA 
examination; indeed, he denied experiencing any significant 
low back problems at that time.  There is no other medical 
evidence on file suggesting the presence of other than 
favorable ankylosis.

As the veteran is not shown to have residuals of a fracture 
of the vertebra, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1996) are not for application.
 
In light of the absence of medical evidence demonstrating 
significant neurological impairment associated with the 
veteran's low back disability for the pertinent period, and 
since a 60 percent disability rating under DC 5293 
contemplates more than just painful symptoms (it requires 
significant neurological involvement), and since any 
functional impairment associated with the veteran's 
disability is attributable to his pain only, and not with any 
other factors contemplated by 38 C.F.R. §§ 4.40 and 4.45 such 
as weakness, incoordination or instability, the Board finds 
that a 40 percent evaluation contemplates and adequately 
compensates for the functional impairment resulting from the 
veteran's painful symptoms.  Accordingly, the Board concludes 
that the veteran's low back disability does not more nearly 
approximate the criteria for a 60 percent rating than those 
for a 40 percent rating under Diagnostic Codes 5289 or 5293 
for the period from May 10, 1959, to October 6, 1996.

With respect to the period commencing October 7, 1996, the 
evidence shows that the veteran has been diagnosed with 
radiculopathy affecting his lower extremities, that his lower 
extremities are atrophied and his motor strength 
significantly diminished, and that his deep tendon reflexes 
are occasionally absent.  X-ray and other diagnostic studies 
have disclosed the presence of bony fusion between the L4 and 
L5 vertebral bodies, and degenerative L2-L3 and L3-L4 disc 
changes.  Accordingly, the veteran's low back disability is 
appropriately rated as 60 percent disabling under Diagnostic 
Code 5293; this is the maximum evaluation possible under that 
code.

The Board has also considered whether there is any other 
schedular basis for assigning a higher evaluation.  In this 
regard, the Board notes that an 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation if it is mild, a 20 percent 
evaluation if it is moderate, a 40 percent evaluation if it 
is moderately severe or a 60 percent evaluation if it is 
severe (with marked muscular atrophy).  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (1999).

Sciatic neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under 
Diagnostic Code 5293.  Therefore, it would not be appropriate 
to evaluate the disability under Diagnostic Codes 5293 and 
8520.  38 C.F.R. § 4.14. 

The components of the disability could be assigned separate 
evaluations based on functional impairment of the lumbar 
spine (Diagnostic Code 5289 or 5292) and functional 
impairment of the right and left lower extremities 
(Diagnostic Code 8520) without violating the rule against 
pyramiding.   

Range of motion testing has confirmed that the veteran 
essentially has no remaining range of motion of the lumbar 
spine.  The Board notes, however, that the veteran, despite 
his use of a wheelchair, nevertheless is capable of 
ambulation, and there is no medical evidence, nor does the 
veteran or the appellant maintain, that any ankylosis present 
is other than favorable in nature.  In any event, even 
assuming the presence of unfavorable ankylosis, a maximum 50 
percent evaluation is warranted for such disability.

The veteran has complained of radiating low back pain and 
numbness affecting both lower extremities, and has been 
diagnosed with radiculopathy of those extremities.  Moreover, 
X-ray and other diagnostic studies have disclosed the 
presence of significant postoperative and degenerative 
changes affecting the lumbar spine, and the veteran has 
occasionally exhibited absent deep tendon reflexes on the 
right and slightly diminished reflexes on the left.  The 
Board notes, however, that the veteran's deep tendon reflexes 
were normal on VA examination in December 1996 and that his 
reflexes are usually present and active, if slightly 
diminished.  Moreover, although the veteran exhibits atrophy 
of the lower extremities and decreased motor strength, no 
evidence of muscle spasm was identified on examination, and 
the veteran nevertheless clearly retains function in both 
lower extremities.  In sum, there is no evidence of 
significant neurological involvement affecting the 
functioning of the lower extremities; in any event, none of 
the medical evidence on file demonstrates that the actual 
functional impairment associated with either lower extremity 
is productive of more than mild incomplete paralysis of the 
sciatic nerve.  Therefore, the Board concludes that a rating 
greater than 10 percent would not be warranted for either the 
right or the left lower extremity under Diagnostic Code 8520.

If the disability were assigned separate evaluations of 50 
percent under Diagnostic Code 5289 for ankylosis of the 
lumbar spine, 10 percent under Diagnostic Code 8520 for 
impairment of the right lower extremity, and 10 percent under 
Diagnostic Code 8520 for impairment of the left lower 
extremity, the combined evaluation for the components of the 
disability would be 60 percent, the same as the evaluation 
currently assigned.  38 C.F.R. § 4.25 (1999). 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes that there is no 
evidence that the veteran's low back disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board must conclude that the average 
industrial impairment from the disability would not be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a compensable rating for low back disability 
for the period from May 3, 1947, to May 9, 1959, is denied.

Entitlement to a rating in excess of 40 percent for low back 
disability for the period from May 10, 1959, to October 6, 
1996, is denied.

Entitlement to a rating in excess of 60 percent for low back 
disability for the period from October 7, 1996, is denied.





REMAND

Briefly, service connection for PTSD was granted in November 
1997; the disability was evaluated as 10 percent disabling.  
The November 1997 rating decision also denied service 
connection for dementia.  The record reflects that the 
veteran was afforded a VA examination in December 1996, at 
which time he presented with obvious cognitive impairment.  
Following mental status examination, the veteran was 
diagnosed with PTSD and with dementia.  Notably, however, the 
examiner did not distinguish the symptoms of the veteran's 
nonservice-connected dementia from those of his service-
connected PTSD.  Moreover, the examiner failed to assign the 
veteran a Global Assessment of Functioning score.  

The Board also notes that VA treatment records on file 
document several occasions on which the veteran was assessed 
and treated for PTSD.  An October 1998 Mental Health Clinic 
note, however, indicates that the veteran was recently seen 
by a physician who believed that the veteran probably had 
dementia.  The treatment note indicates that the veteran was 
scheduled for a referral to the dementia clinic in order to 
assess and diagnose the veteran's true mental condition.  The 
Board notes that VA treatment records from the dementia 
clinic are not on file. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
appellant, through her 
representative, to identify specific 
names, addresses, and approximate 
dates of treatment for all health 
care providers, private and VA, who 
may possess additional medical 
records of the veteran which are 
pertinent to the remaining claim on 
appeal.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  In any event, the RO 
should obtain a copy of the complete 
treatment records pertaining to 
treatment of the veteran at the 
mental hygiene clinic and the 
dementia clinic of the VA Medical 
Center at Lexington, Kentucky for 
January 1996 to the present.  

2.  Thereafter, the RO should 
arrange for a VA psychiatric 
examination of the veteran by a 
physician with appropriate expertise 
to determine the extent of his 
service-connected PTSD.  To the 
extent possible, the manifestations 
of the service-connected PTSD should 
be distinguished from those of any 
other disorder found to be present, 
to include dementia.  The examiner 
should indicate with respect to each 
of the psychiatric symptoms 
identified under the new schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of 
the veteran's service-connected 
PTSD.  The examiner should also 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folders, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims folders was 
made.  The report must be typed. 

3.  Thereafter, the RO should review 
the claims files and ensure that the 
above development actions, including 
the requested examination and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and adjudicate the issue 
of entitlement to a rating in excess 
of 10 percent for PTSD.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the appellant and her 
representative with an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



